RESPONSE TO APPLICANT’S AMENDMENT
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.  Applicant's amendment, filed 05/24/2022, is acknowledged.
 
3. Claims 49-66 are pending.

4.  Claims 57-66 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 49-56  are under examination as they read on a method of treating a cancer with anti- MICA-ADC, wherein the antibody lacks and Fc domain or comprises an Fc domain of human origin that is modified to reduce binding to a human Fcγ receptor, and the species of an anti-MICA antibody comprises a modified Fc domain at Kabat positions 234, 235 and 331.
 
6.  Applicant’s IDS, filed 05/24/2022, is acknowledged. 

7.  Regarding Applicant’s comment with respect to Fig. 1-10, the Examiner notices that the original drawings were accepted and published for this application in US 20200023071.

8.  In view of the amendment filed on 05/24/2022, only the following rejections are remained.	

 
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 49-50 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013117647A1 (IDS) in view of Bregeon et al. (World ADC Summit, San Diego. 10/26/2014) for the same reasons set forth in the previous Office Action mailed 01/25/2022.

Applicant’s arguments, filed 05/24/2022, have been fully considered, but have not been found convincing.

Applicant submits that  the ‘647 publication differs from the instant invention additionally by the choice of the toxic agent and drug loading. The claims recite that Z is a pyrrolobenzodiazepine (PBD) and that the DAR is 2. Next, regarding KSR v Teleflex, at no point does Bregeon et al. suggest that the PBD drug is an “improvement” over anything. Bregeon et al suggest that the site-specific coupling technique disclosed in the reference, which is an enzymatically mediated conjugation using bacterial transglutaminase, is an improvement for the coupling step, and that it is generally applicable for conjugating drugs. At no point does Bregeon et al. make any statement about the drug PBD being a generally applicable improvement. According to the Office Action at page 4, Bregeon et  al.’s technique was used to couple “various drugs”; however the “improvement” here is the enzymatic coupling method. The pages of Bregeon et al. cited in the Office Action show that Bregeon et al.’s process is provided to reduce costs of coupling generally and there is absolutely no teaching that the improvement concerns the drug payload.

Turning back to the ‘647 publication, one can see that various toxic agents are mentioned. However, to the contrary of what is suggested in the Office Action, none of those agents are intended to be conjugated to the antibody itself. The agents cited by the Office Action are all in the context of combination therapies where each agent is administered to the subject (see paragraphs at pages 101-103 of the PCT specification).
  
However, those of skill in the art would have had reason to conjugate the anti-MICA antibody of the `647 publication using the BTG two-step process taught in Bregeon et al in the cancer treatment taught by `647 publication because, like the antibodies taught in Bregeon et al, anti-MICA antibodies is internalizing antibody.  Further because customized PBD for BTG two-step ligation result in highly potent PBD toxin upon internalization and release.  BTG coupling result in  a minimally modified antibody scaffold, e.g., deglycosylated at residue N297  or a single point mutation, leads to ADCs with DAR of exactly 2.0 or 4.0  and yields to ADCs within a few hours and is a versatile process appropriate for testing various linkers and toxins in HTS. Further, BTG two-step process yields to quantitative coupling using only 1 to 2 molar excess of toxin per site, making it a cost-efficient and scalable process. The skilled in the art would have been motivated conjugated the PDB to anti-MICA antibody using the BTG two-step process taught in Bregeon et al in the cancer treatment to permit the selective distribution of PBD molecules to specific antigen-bearing cells, resulting in enhancement of antitumor activity and reduction of normal tissue toxicity.  The use of anti-MICA Ab-directed delivery of the PBD provides means to exploit the potency of PBD against MICA expressing tumor cell while reducing their systemic toxicity relative to unconjugated anti-MICA antibodies, and would be expected to be very effective and beneficial in the treatment of tumors in a variety of in vivo models. 
 
Applicant submits that the Office Action also argues that those of skill in the art would have reason to conjugate the anti-MICA antibody of the ‘647 publication using the BTG two-step process of Bregeon et al in the cancer treatment taught by the ‘647 publication because, like the antibodies taught in Bregeon ef al., anti-MICA is an internalizing antibody. Applicant, again, disagrees.

Applicant submits that the instant claims do not recite a method of conjugating an antibody. Rather, the claims recite a method of treating an individual having a cancer characterized by MICA-expressing cells. The Office Action is essentially stating that because Bregeon el al. teach a method of conjugation antibodies with different linker-toxin payloads and because the skilled person can then conjugate the antibodies to those agents, the skilled person would in turn expect that all drugs can be conjugated and the resulting ADC would be suitable for the treatment of cancer, whatever the drug payload and whatever the DAR. Applicant submits that this argument is incorrect. An “invention would not have been obvious to try when the inventor would have to try all possibilities in a field unreduced by direction of the prior art, . .. where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.” Bayer Schering Pharma AG. v. Barr Lab., Inc., 91 USPQ2d 1565, 72-73 (Fed. Cir. 2009), In re O'Farrell, 853 F.2d 894 (Fed. Cir, 1988). Such interpretation is consistent with KSR that prior art has to provide “a finite number of identified, predictable solutions,” where the number of options to be “small or easily traversed,” in order to render an invention obvious. KSR International Co. v. Teleflex Inc. at 1742, Bayer Schering Pharma AG. at 1573.

Contrary to Applicant argument the result obtained using the Bregeon et al would results in homogenous PBD to antibody ratio of exactly 2:1 or 4:1 (DAR) with N297S or N297Q single point mutation respectively.   While the claims do not recite a  method of conjugating an antibody, however, the claim recited a conjugate of formula I, in order to arrive the claimed Formula I, the specification used the same method of conjugation of the antibody disclosed by Bregeon et al.  The combined reference teaching arrived to the claimed formula I using a specific BTG-PBD antibody-drug method to treat cancer.  Applicant cannot represent to the public that their claimed conjugate can be derived by using transglutaminase/TGase two-step methods described in W02013/309283 and W02014/202775 (see page 56 of the spec), while at the same time discounting the relevance of the very same art to the obviousness of their claims.   Applicant employed conventional methods, such as those outlined in the W02013/309283, W02014/202775, and Bregeon et al to conjugate the anti-MICA antibodies provides clear support the Examiner’s position.  Regarding all the drug payload, Bregeon et al provides explicit teachings for using PBD as the toxin/drug.  Bregeon et al teaches homogeneous BTG-ADC with a drug -to-antibody ratio or DAR of 2.

Applicant submits that the `647 publication teaches the use of agents/therapies that activate the DNA damage response pathway (paragraph bridging pages 102-103). Indeed, as shown in the present specification, not just any ADCs are able to provide strong anti-tumor effects. The specification carefully studied effects of ADCs in MICA-expression tumors, and, moreover, without the potential interference caused by antibody-mediated ADCC. Example 3 shows effector function-independent anti-tumoral efficacy of DNA minor groove binders in HCT116 colon carcinoma model, showing that, in contrast to the MMAE-immunoconjugates which did not show significant efficacy, the DNA minor groove binder (PBD) immunoconjugates showed a strong increase in cytotoxicity.

Given that the `647 publication teaches that anti-MICA antibody molecules which are directed to and are internalized into cells, the use of the PBD-anti-MICA antibody conjugates (PBD is a DNA minor groove binders) would provide significant efficacy, because the internalized anti-MICA antibody brings the PBD to the site of action (i.e., DNA minor groove). 

Applicant argues that in the case of ADCs that target MICA, the presence of soluble MICA provides an important barrier to efficacy. As shown in Example 5, upon treatment with anti-MICA antibody, more soluble MICA is detected in the anti-MICA antibody-treated group, indicating that soluble MICA half-life in the blood circulation is increased upon binding to anti-MICA antibodies. This could decrease efficacy, requiring an ever increasing dose of ADC, and in turn treatment-limiting toxicity. Surprisingly, however, as illustrated in Example 4, in vivo, the anti-MICA-PBD immunoconjugates having a low DAR of only 2, showed strong anti-tumoral activity even at the low doses, including at each of 0.05 mg/kg, 0.1 mg/kg or 0.2 mg/kg body weight, and effectively prevented increase in tumor volume in all mice and led to elimination of tumors. 

This argument support the Examiner’s position that the internalized PBD-anti-MICA antibody conjugate exerts its effect by binding in the minor groove of DNA and linking the two DNA strands together tin a way that cells find difficult to recognize and repair. PBD-conjugates binding to soluble MICA would not be effective since the effect of PBD would be away from the site of action of the minor grove of DNA.  Applicant results in Example 4 would be expected and obvious results.


11.  Claims 51 stands  rejected under 35 U.S.C. 103 as being unpatentable over WO2013117647A1 (IDS) in view of Bregeon et al. (World ADC Summit, San Diego. 10/26/2014) and further in view of WO/2012/130831 or WO/2016/081748 for the same reasons set forth in the previous Office Action mailed 01/25/2022.  

Applicant’s arguments, filed 05/24/2022, have been fully considered, but have not been found convincing.

 Applicant asserts that the claimed invention is not obvious over the cited references. The defects associated with the combined teachings of the ‘647 publication and Bregeon et al and been discussed above. The added teachings of Baehner et al. and Lonberg et al. do not remedy the defects noted for the teachings of the ‘647 publication and Bregeon et al.  

However, based on the totality of the record as detailed above, the evidence of obviousness found in the combined reference teachings with Applicant's argument for nonobviousness.  It remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the mutations taught by the `831 and the `748 publication to the anti-MICA antibodies taught by the `647 publication and/or Bregeon (N297 mutations) to abolish binding of ADC-anti-tumor antibodies  taught by the combined reference teachings of the `647 publication and Bregeon to the Fcγ receptors to improve clinical performance, engineering antibodies with decrease affinities for certain FcγRs will lead to greater tumor target killing by delivering the toxin per antibody to the tumor, which would abolish sequestering ADCs through immune cells in the circulation and affecting the localization and target cell internalization of ADCs at the tumor site, and prevent ADC-antibody internalized by immune cells resulting in off-target toxicity. 


12.  Claims 49 and 53-59 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2013117647A1 (IDS) in view of Puthenveetil et al (Bioconjuagte Chem. March 2016, 27:1030-1039, of record) for the same reasons set forth in the previous Office Action mailed 01/25/2022.

Applicant’s arguments, filed 05/24/2022, have been fully considered, but have not been found convincing.

 Applicant submits that the ‘647 publication differs from the instant invention additionally by the choice of the toxic agent and drug loading. The claims recite that Z is a pyrrolobenzodiazepine (PBD) and that the DAR is 2. Applicant also notes that the ‘647 publication discloses that various toxicagents. However, to the contrary of what is suggested in the Office Action, none of those agents are intended to be conjugated to the antibody itself. The agents cited by the Office Action are all in the context of combination therapies where each agent is administered to the subject (see paragraphs at pages 101-103 of the PCT specification). The Office Action also argues that those of skill in the art would have reason to conjugate an anti-MICA Fab generated from the antibodies of the ‘647 publication. Applicant, again, disagrees.

The Office Action is essentially stating that because Fab fragments and PBD labeled antibodies were known, the claimed invention is obvious. Applicant submits that this argument is incorrect. An “invention would not have been obvious to try when the inventor would have to try all possibilities in a field unreduced by direction of the prior art, .. . where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.” Bayer Schering Pharma AG. v. Barr Lab., Inc., 91 USPQ2d 1565, 72-73 (Fed. Cir. 2009), In re O’Farrell, 853 F.2d 894 (Fed. Cir, 1988). Such interpretation is consistent with KSR that prior art has to provide “a finite number of identified, predictable solutions,” where the number of options to be “small or easily traversed,” in order to render an invention obvious. KSR International Co. v. Teleflex Inc. at 1742, Bayer Schering Pharma AG. at 1573.

Indeed, as shown in the present specification, not just any ADCs are able to provide strong anti-tumor effects. The specification carefully studied effects of ADCs in MICA-expression tumors, and, moreover, without the potential interference caused by antibody-mediated ADCC. Example 3 shows effector function-independent anti-tumoral efficacy of DNA minor groove binders in HCT116 colon carcinoma model, showing that, in contrast to the MMAE-immunoconjugates which did not show significant efficacy, the DNA minor groove binder (PBD) immunoconjugates showed a strong increase in cytotoxicity.

Yet further, in the case of ADCs that target MICA, the presence of soluble MICA provides an important barrier to efficacy. As shown in Example 5, upon treatment with anti-MICA antibody, more soluble MICA is detected in the anti-MICA antibody-treated group, indicating that soluble MICA half-life in the blood circulation is increased upon binding to anti-MICA antibodies. This could decrease efficacy, requiring an ever increasing dose of ADC, and in turn treatment-limiting toxicity. Surprisingly, however, as illustrated in Example 4, in vivo, the anti-MICA-PBD immunoconjugates having a low DAR of only 2, showed strong anti-tumoral
activity even at the low doses, including at each of 0.05 mg/kg, 0.1 mg/kg or 0.2 mg/kg body
weight, and effectively prevented increase in tumor volume in all mice and led to elimination of
tumors. Accordingly, reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 is respectfully requested.


However, based on the totality of the record as detailed above, the evidence of obviousness found in the combined reference teachings with Applicant's argument for nonobviousness,  those skilled in the art would have had a reason to use Fab fragments of the anti-MICA antibody taught by the `647 publication to conjugate the cytotoxic payload which damage DNA structure such as PBD taught by Deonarain et al using the methods taught in Puthenveetil et al and Deonarain et al to generate MICA Fab−PBD drug conjugates in the treatment of cancer taught by the `647 publication because using Fab fragment would lead to the generation of site-speciﬁc ADCs, ease of production, higher tumor penetration, and faster clearance ADCs and the PBD kills tumor cell by damaging DNA.

Given that the `647 publication teaches that anti-MICA antibody molecules which are directed to and are internalized into cells, the use of the PBD-anti-MICA antibody conjugates (PBD is a DNA minor groove binders) would provide significant efficacy, because the internalized anti-MICA antibody brings the PBD to the site of action (i.e., DNA minor groove). 

Applicant’s argument support the Examiner’s position that the internalized PBD-anti-MICA antibody conjugate exerts its effect by binding in the minor groove of DNA and linking the two DNA strands together tin a way that cells find difficult to recognize and repair. PBD-conjugates binding to soluble MICA would not be effective since the effect of PBD would be away from the site of action of the minor grove of DNA.  Applicant results in Example 4 would be expected and obvious results. The use of internalizing anti-MICA Ab-directed delivery of the PBD provides means to exploit the potency of PBD against MICA expressing tumor cell while reducing their systemic toxicity relative to unconjugated anti-MICA antibodies, and would be expected to be very effective and beneficial in the treatment of tumors in a variety of in vivo models.  


13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. Claims 49-56 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56 and 59 of copending Application No.  16804705 (reference application) in view of Bregeon et al. (World ADC Summit, San Diego. 10/26/2014) and WO/2012/130831 or WO/2016/081748. Although the claims at issue are not identical, they are not patentably distinct from each other because the `705 application claims methods of treating cancer with anti-MICA antibody (mAb 19E9) coupled to a cytotoxic agent (see claims 52).  The `705 application claims render the  instant claims obvious of view of Bregeon and WO/2012/130831 or WO/2016/081748 teachings (above).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Applicant’s arguments, filed 05/24/2022, have been fully considered, but have not been found convincing.

Applicant submits that the claims as amended are not obvious over the claims of the cited applications.  Further, Applicant submits that should the Examiner indicate allowable subject matter in the application, Applicant would consider filing a terminal disclaimer to address this rejection.

The rejection is maintained for the reasons of record and until applicant file a terminal disclaimer to address this rejection.

15.  No claim is allowed.

 
16.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 21, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644